Case 5:17-cv-01261-SB-SP Document 480 Filed 08/26/21 Page 1 of 3 Page ID #:8662



   1   MARC M. SELTZER (54534)
       mseltzer@susmangodfrey.com
   2   STEVEN G. SKLAVER (237612)
       ssklaver@susmangodfrey.com
   3   KRYSTA KAUBLE PACHMAN (280951)
   4
       kpachman@susmangodfrey.com
       ROHIT D. NATH (316062)
   5   rnath@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   6   1900 Avenue of the Stars, Suite 1400
       Los Angeles, CA 90067
   7   Phone: (310) 789-3100 / Fax: (310) 789-3150
   8   Attorneys for Plaintiffs
   9
                            UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11

  12
       CURTIS MARKSON, MARK                       Case No. 5:17-cv-01261-SB (SPx)
  13   MCGEORGE, CLOIS MCCLENDON,
       and ERIC CLARK, individually and on
  14   behalf of all others similarly situated,
                                                  NOTICE OF SETTLEMENT AS
  15                Plaintiffs,                   TO WESTERN EXPRESS, INC.
       vs.
  16
                                                  Discovery Cutoff Date: July 2, 2021
       CRST INTERNATIONAL, INC., CRST
  17   EXPEDITED, INC.; C.R. ENGLAND,             Pretrial Conference Date: TBD
       INC., WESTERN EXPRESS, INC.,               Trial Date: TBD
  18   SCHNEIDER NATIONAL CARRIERS
  19   INC., SOUTHERN REFRIGERATED
       TRANSPORT, INC., COVENANT
  20   TRANSPORT, INC., PASCHALL
       TRUCK LINES, INC., STEVENS
  21   TRANSPORT, INC. and DOES 1-10,
       inclusive,
  22
                    Defendants.
  23

  24

  25

  26

  27

  28
Case 5:17-cv-01261-SB-SP Document 480 Filed 08/26/21 Page 2 of 3 Page ID #:8663



   1         Pursuant to Local Rule 40-2 and Paragraph 1(d) of the Court’s Standing
   2   Order for Civil Cases, Plaintiffs and Defendant Western Express, Inc. hereby
   3   provide notice to the Court that they have, with the assistance of a mediator,
   4   reached a settlement on behalf of a proposed settlement class, subject to additional
   5   documentation and Court approval. This settlement is between Plaintiffs and
   6   Western Express only, and does not include any other defendant.
   7         Plaintiffs and Western Express anticipate completing documentation of the
   8   settlement within 45 days and the filing of a motion for preliminary approval
   9   within 30 days of execution of a final settlement agreement.
  10         With Plaintiffs’ agreement, Western Express hereby requests relief from all
  11   future court deadlines and hearings.
  12

  13   Dated: August 26, 2021                   Respectfully submitted,
  14
                                                SUSMAN GODFREY L.L.P.
  15
                                                By: Steven G. Sklaver
  16
                                                     Steven G. Sklaver
  17                                                 Attorneys for Plaintiffs
  18

  19                                            VARNER & BRANDT L.L.P.

  20                                            By: Richard D. Marca
                                                     Richard D. Marca
  21
                                                     Attorneys for Defendant Western
  22                                                 Express, Inc.
  23

  24

  25

  26

  27

  28

                                                  1
Case 5:17-cv-01261-SB-SP Document 480 Filed 08/26/21 Page 3 of 3 Page ID #:8664



   1                   LOCAL RULE 5-4.3.4(a)(2)(i) CERTIFICATION
   2         The filer of this document attests that all other signatories listed above on
   3   whose behalf this filing is submitted concur in the filing’s content and have
   4   authorized the filing.
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 2
